Citation Nr: 1135707	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  04-24 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee.

2.  Entitlement to service connection for arthritis of the left knee.

3.  Entitlement to service connection for arthritis of the right shoulder.

4.  Entitlement to service connection for arthritis of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This appeal was previously before the Board in July 2006 and in July 2010, when it was remanded for additional development.

In April 2006, the Veteran was afforded a travel Board hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's service connection claims in July 2010 for an addendum to the VA examination report that was of record at that time.  Specifically, the Board noted that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The October 2007 VA examination report of record at the time did not contain an etiology opinion addressing the critical question of whether it is at least as likely as not that any current disabilities of the Veteran's shoulders or knees are causally linked to the Veteran's military service.  The Board remanded the case for a new VA examination report to:

specifically address and discuss the Veteran's service treatment records.  For each currently diagnosed disability of either shoulder or either knee, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is etiologically related to the Veteran's service.  A rationale should be presented for all opinions expressed.

Following the processing of the July 2010 Board remand, the claims file now contains a new September 2010 VA examination report from the same examiner who authored the October 2007 report.  Unfortunately, after careful consideration the Board must conclude that reliance upon the September 2010 VA examination report would not be adequate to permit the fully informed appellate review in accordance with the purpose of the Board's July 2010 remand, and reliance upon the September 2010 VA examination report would be unlikely to survive judicial scrutiny in this case.

First, the Board notes that the September 2010 VA examination report offers a one sentence conclusion with no further explanation or rationale: "Having reviewed the record and examination, any relationship to symptoms in service is purely speculative."  The Court in Jones v. Shinseki, 23 Vet. App. 382 (2010), indicated that the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence, in order for the opinion to be satisfactory.  No reasons for the opinion were given.  Accordingly, remand for another examination is required.

The September 2010 VA examination report does not offer an adequate response to the Board's remand directive to offer an opinion as to whether it is "at least as likely as not (a 50% or higher degree of probability)" that any disability of either shoulder or either knee is etiologically related to the Veteran's service.  The September 2010 VA examination report does not present a rationale as requested by the remand directive.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders; the Board has a duty to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the September 2010 VA examination report's discussion of the claims-file, a necessary element requested by the Board's July 2010 remand directive, adds confusion to the record.  The September 2010 VA examination report states that the claims-file "[d]ocuments some shoulder and knee pain in the service way back in the short times he [sic] was in, 1990 to1991 [sic].  Diagnosed at that time as bilateral shoulder strain and patellofemoral syndrome to the knees."  It is unclear to the Board what documentation of in-service symptoms and diagnoses the examiner is referring to with this statement, and no clarification is presented in the September 2010 VA examination report nor the prior October 2007 VA examination report.  The Board's own review of the claims-file does not resolve this confusion or permit clear identification of the documentation to which the September 2010 VA examination report refers, nor can the Board clearly determine that the VA examiner's reference was an error.  Any documentation of pertinent in-service symptoms or diagnoses that played a role in the examiner's analysis should be specifically identified so that the Board may follow the examiner's line of reasoning.  Furthermore, if the examiner believed that there was documentation of in-service symptoms and diagnoses of the Veteran's shoulder or knees, the examiner's etiology opinion must be accompanied by an explained rationale that addresses such in-service symptomatology; as discussed above, no explained rationale was presented in the September 2010 VA examination report.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the author of the September 2010 VA examination report concerning the Veteran's shoulders and knees, if available, so that the examiner may author an addendum to clarify and amend the information previously presented.  If the examiner is unavailable, the Veteran should be scheduled for a VA examination with an appropriate specialist to determine the nature and etiology of the claimed current chronic disabilities of the bilateral shoulders and knees.  (If the Veteran does not report for a new examination, the Veteran's claims-file should nevertheless be forwarded to an appropriate specialist for review and an opinion.)  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  After review of the claims-file and all pertinent examination information, the examiner is asked to specifically respond to each of the following:

a)  For each currently diagnosed disability of either shoulder or either knee, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the disability is etiologically related to the Veteran's service.  (The previous September 2010 VA examination report did not make a clear statement as to whether it is at least as likely as not that any of the current disabilities are etiologically related to the Veteran's service, and did not provide a clear discernable rationale.)

b)  The examiner's opinion should specifically identify all records in the claims-file that the examiner believes document in-service symptomatology or diagnoses of shoulder or knee disability, if any.  (The previous September 2010 VA examination report stated that the claims-file "[d]ocuments some shoulder and knee pain in the service way back in the short times he [sic] was in, 1990 to1991 [sic].  Diagnosed at that time as bilateral shoulder strain and patellofemoral syndrome to the knees."  However, the September 2010 VA examination report did not provide any information permitting the Board to identify the documents referred to, and the Board has been unable to otherwise identify them or clearly determine whether the VA examiner's reference was in error.)

A rationale should be presented for all opinions expressed.

2.  In the interest of avoiding further remand, the RO/AMC should review the examination report obtained and ensure that adequate opinions with rationales have been offered for each specific disability remaining on appeal.

3.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal.  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


